*222Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sandra S. Forquer appeals the district court’s order dismissing her civil complaint for failure to state a claim upon which relief may be granted and a subsequent order denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Forquer v. White, No. 1:16-cv-03795-ELH, 2016 WL 7239722 (D. Md. filed Dec. 2, 2016 & entered Dec. 5, 2016; Dec. 15, 2016). We grant Forquer leave to proceed in forma pauperis on appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED